PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,111,307
Issue Date: September 7, 2021
Application No. 16/026,242
Filing or 371(c) Date: 3 Jul 2018
Attorney Docket No. 08201.0108-03000   
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed January 28, 2022, requesting issuance of a duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue a duplicate Letters Patent.

Telephone inquiries concerning this decision may be directed to Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a duplicate Letters Patent may be directed to the Office of Data Management at (571-272-4200).

A copy of this decision is being forwarded to the Publishing Division for issuance of duplicate Letters Patent.



/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:   Rochaun Hardwick (Fax -  571-270-9958)